DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-7 and 9-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
de Labareyre (US 6,460,584 B1 – of record) discloses a tire having tread and shoulder portions to include the use of a protuberance that is attached to a side surface of the shoulder area of the tire.
Yu (KR 10-2005-0051197) discloses a tire having a projection that is attachable\detachable to the shoulder area of the tire.
However, neither de Labareyre, nor Yu taken singularly or in combination teach or reasonably suggests how one of ordinary skill in the art would form a tire in the instantly claimed manner. In particular, the use of an attachment scheme for fixing a projecting portion to the side surface of the shoulder area of the tire includes protruding portions and installation grooves. There being insufficient evidence to modify the prior art such that Yu's teaching to use an individual protruding portion to mechanically fasten an individual applique for a single character fails to render obvious 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 8, 2021